FILED
                            NOT FOR PUBLICATION                                 NOV 25 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    15-30355

              Plaintiff-Appellee,                D.C. No. 1:15-cr-00018-SPW-1

 v.
                                                 MEMORANDUM*
DANNY LEWIS FROST,

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                          Submitted November 16, 2016**

Before:      LEAVY, BERZON, and MURGUIA, Circuit Judges.

      Danny Lewis Frost appeals from the district court’s judgment and challenges

the 120-month sentence imposed following his guilty-plea conviction for

possession with intent to distribute and conspiracy to possess with intent to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Frost argues that the district court erroneously determined that he was

ineligible for safety valve relief because he had failed to disclose truthfully all of

the information he had about the offense. We review for clear error, see United

States v. Mejia-Pimental, 477 F.3d 1100, 1103 (9th Cir. 2007), and find none.

After expressing an unwillingness to name his customers during his first debrief,

Frost provided vague information about only three of his customers during his

second debrief. Under these circumstances, the court did not clearly err in finding

that Frost had not truthfully provided the government all information he had about

the offense. See 18 U.S.C. § 3553(f)(5); United States v. Ferryman, 444 F.3d

1183, 1186 (9th Cir. 2006) (“We accept the lower court’s findings of fact

[regarding safety valve] unless we are left with a definite and firm conviction that a

mistake has been made.”)

      AFFIRMED.




                                            2                                     15-30355